Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification Objection Withdrawal
Applicant’s amendment of the title and abstract is acknowledged. Thus, the objection to specification is withdrawn.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (U.S. Patent Pub. No. 2014/0131672).
	Regarding Claim 1
	FIG. 2 of Yoon discloses an organic light emitting diode display device, comprising: a substrate (111) having an emitting area (defined by PDL) and a non-emitting area (beyond 10); an insulating layer (113) over the substrate, the insulating layer including a plurality of convex portions; a first electrode (E1) over the insulating layer; an emitting layer (10) over the first electrode; and a second electrode (E2) over the emitting layer, wherein a portion of the plurality of convex portions extends from the emitting area to the non-emitting area, wherein the first electrode is disposed over a slanting surface (the surface forming CH2) of the plurality of convex portions in the non-emitting area, and wherein a height of the insulating layer of the non-emitting area is greater than a height of the plurality of convex portions [0071]. 

	Regarding Claim 8
	FIG. 2 of Yoon discloses the insulating layer further includes at least one wall (wall of 113 directly above DE2), and wherein the first electrode is disposed in the emitting area to expose a top portion of the at least one wall.

	Regarding Claim 9
	FIG. 2 of Yoon discloses portions of the first electrode (E1) around the at least one wall (wall of 113 directly above DE2) are electrically connected to each other in the emitting area.

	Regarding Claim 15
	FIG. 2 of Yoon discloses the insulating layer further includes at least one wall, and portions of the first electrode (E1) around the at least one wall are directly connected to each other in the emitting area.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Aoyama (U.S. Patent Pub. No. 2017/0062528) of record.
	Regarding Claim 2
	Yoon discloses Claim 1, further comprising: a bank layer (PDL) between the first electrode (E1) and the emitting layer in the non-emitting area. 
Yoon is silent with respect to “a color filter layer over the second electrode in the emitting area”.
	FIG. 2B of Aoyama discloses a similar organic light emitting diode display device, comprising a bank layer (82) between the first electrode (23) and the emitting layer (24) in the non-emitting area; and a color filter layer (51) over the second electrode (25) in the emitting area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoon, as taught by Aoyama. The ordinary artisan would have been motivated to modify Yoon in the above manner for purpose of adjusting color of the device light output.

	Regarding Claim 3
	FIG. 2 of Yoon discloses the plurality of convex portions extends from the emitting area to the non-emitting area, and FIG. 2B of Aoyama discloses an edge of the color filter layer extends across the emitting area and over the non-emitting area. Thus, modified Yoon discloses the claimed limitation.

	Regarding Claim 4
	FIG. 2 of Yoon discloses the plurality of convex portions extends into the non-emitting area and overlaps the bank layer in the non-emitting area. FIG. 2B of Aoyama discloses an edge of the color filter layer (51) extends over the non-emitting area and overlaps the bank layer (82) in the non-emitting area. Thus, modified Yoon discloses the claimed limitation.

	Regarding Claim 5
	FIG. 2 of Yoon discloses the bank layer overlays an edge of the plurality of convex portions.

	Regarding Claim 6
	FIG. 2 of Yoon discloses a boundary between the emitting area and the non-emitting area overlaps a portion of the plurality of convex portions.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Nishikawa (U.S. Patent Pub. No. 2008/0024402) of record.
	Regarding Claim 7
	Yoon discloses Claim 1. 
Yoon is silent with respect to “the plurality of convex portions are arranged in a line along a first direction and staggered along a second direction”.
	FIG. 3 of Nishikawa discloses a similar organic light emitting diode display device, comprising a plurality of convex portions (34) arranged in a line along a first direction and staggered along a second direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoon, as taught by Nishikawa. The ordinary artisan would have been motivated to modify Yoon in the above manner for purpose of optimizing emission efficiency of the device (Para. 49-50 of Nishikawa). 

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892